DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to application filed, with the above serial number, on 04 April 2021 in which claims 21-38 are presented for examination. Claims 21-38 are therefore pending in the application. 

Claim Objections
Claim 34 is objected to because of the following informalities:  “remove services” is suggested to be amended to “remote services”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,951,567. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are not patentably distinct as demonstrated in the below table (wherein highlighted limitation differences indicate obvious variations, with claims 1-17 of ‘567 including more narrow limitations; where analogous limitations and claims are in matching rows):

Claims 21-34 of ‘560
Claims 1-17 of ‘567
21. A method for bridging and assigning specific users' personal data contained communications devices and social networking services with user associated contacts at the onset of a telephony interaction, the method comprising: 
receiving, from a first user, a first selection of data destined for a second user, 


the first selection being made on a selection interface screen of a remote application on a device associated with the first user; 

sending the first selection of data to a device associated with the second user, the first selection of data being presentable on the device associated with the second user in connection with a telephony interaction initiated by the first user to the second user on the device associated therewith; 
a remote service associated with the second user; 
retrieving, based upon the matching of the second user to the corresponding user account on the remote service, a second selection of data of the second user from a collection of data dynamically defined thereby; 




scoring the second selection of data of the second user; 
selectively sending the second selection of data to the first user based upon the scoring thereof, the second selection of data being presentable to the first user in connection with a telephony interaction initiated by the second user to the first user; 


associating the second selection of data sent to the first user as inbound visual data, and the first selection of data as outbound visual data, each for an entry in a listing of names corresponding to the second user; and 


displaying the entry corresponding the second user on a listing of names on a contacts interface screen, a reduced representation of the inbound visual data and a reduced representation of the outbound visual data being displayed in respective, adjacently positioned columns; 

wherein the telephony interactions are voice calls.



23. The method recited in Claim 21 further comprising identifying actionable characteristics associated with the first selection of data based upon an analysis of a user state of the first user, wherein the analysis of the user state includes processing the first selection of data with a rules engine to identify the actionable characteristics.

24. The method recited in Claim 23 wherein the rules engine categorizes the identified actionable characteristics into 
25. The method recited in Claim 23 wherein the rules engine analyzes the user state to determine the operational instructions.
26. The method recited in Claim 21 further comprising: identifying actionable characteristics associated with the first selection of data based upon an analysis of a user state of the first user; and comparing the identified actionable attributes with a database of operational instructions matched with stored actionable attributes to identify operational instructions associated with the identified actionable attributes, wherein the comparing step includes determining routing instructions for the first selection of data to be sent to the second user.


28. The method recited in Claim 21 further comprising matching the received first selection of data with stored data.

29. The method recited in Claim 28 wherein the matching step includes matching the received first selection of 
30. The method recited in Claim 21 further comprising transmitting instructions to the remote service to publish the first selection of data and the score thereof, the first selection of data being prioritized based upon the score associated therewith.

31. The method recited in Claim 21, further comprising displaying, on the remote application, respective contact information in association with the listing of names.

31. The method recited in Claim 21, further comprising: identifying actionable characteristics associated with the first selection of data based upon an analysis of a user state of the first user as defined on the remote service; comparing the identified actionable attributes with a 


32. The method recited in Claim 21 further comprising identifying actionable characteristics associated with the second selection of data based upon an analysis of a user state of the second user as set thereby on the remote service, wherein the analysis of the user state includes identifying routing, origination or destination information associated with the second selection of data.

33. The method recited in Claim 21 further comprising transmitting instructions to the remote service to 

smartphones and social networking services with user associated contacts at the onset of a telephony interaction, the method comprising: 
receiving, from a first user, a first selection of personal data to be assigned to a second user selected from a group consisting of status information, commentary, photographs, and video, 
the first selection being made on a selection interface screen of a mobile application executing on a first mobile device and including a designation of the second user by the first user; 
sending the first selection of personal data to a second mobile device, the first selection of personal data being presentable on the second mobile device in connection with a telephony interaction initiated by the first user on the first mobile device to the second user on the second mobile device; 
a social networking service associated with the second user; retrieving, based upon the matching of the second user to the corresponding user account on the social networking service, a second selection of personal data of the second user from a collection of personal data dynamically defined thereby, the second set of personal data being selected from a group consisting of status information, commentary, photographs, and video; 
scoring the second selection of personal data of the second user; 
selectively sending to the first mobile device the second selection of personal data based upon the scoring thereof, the second selection of personal data being presentable on the first mobile device in connection with a telephony interaction initiated by the second user on the 
associating, on the first mobile device, the second selection of personal data sent to the first mobile device as inbound visual data, and the first selection of the personal data made on the first mobile device as outbound visual data, each for an entry in a listing of names corresponding to the second user; and 
displaying the listing of names on a contacts interface screen of the mobile application executing on the first mobile device, the entry corresponding to the second user, a reduced representation of the inbound visual data and a reduced representation of the outbound visual data being displayed in respective, adjacently positioned columns; 
wherein the telephony interactions are voice calls.



3. The method recited in claim 1 further comprising identifying actionable characteristics associated with the first selection of personal data based upon an analysis of a user state of the first user, wherein the analysis of the user state includes processing the first selection of personal data with a rules engine to identify the actionable characteristics.

4. The method recited in claim 3 wherein the rules engine categorizes the identified actionable characteristics into predefined 

5. The method recited in claim 3 wherein the rules engine analyzes the user state to determine the operational instructions.

6. The method recited in claim 1 further comprising: identifying actionable characteristics associated with the first selection of personal data based upon an analysis of a user state of the first user; and comparing the identified actionable attributes with a database of operational instructions matched with stored actionable attributes to identify operational instructions associated with the identified actionable attributes, wherein the comparing step includes determining routing instructions for the first selection of personal data to be sent to the second user.


8. The method recited in claim 1 further comprising matching the received first selection of personal data with stored personal data.
9. The method recited in claim 8 wherein the matching step includes matching the received first selection of personal data 
11. The method recited in claim 10 further comprising transmitting instructions to the social networking service to publish the first selection of personal data and the score thereof, the first selection of personal data being prioritized based upon the score associated therewith.

12. The method recited in claim 1, further comprising displaying, on the contacts interface screen of the mobile application executing on the first mobile device, respective contact information in association with the listing of names.
14. The method recited in claim 1, further comprising: identifying actionable characteristics associated with the first selection of personal data based upon an analysis of a user state of the first user as defined on the social networking service; comparing the identified actionable 

15. The method recited in claim 1 further comprising identifying actionable characteristics associated with the second selection of personal data based upon an analysis of a user state of the second user as set thereby on the social networking service, wherein the analysis of the user state includes identifying routing, origination or destination information associated with the second selection of personal data.

16. The method recited in claim 1 further comprising transmitting instructions to the social networking service to publish the 


.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al (hereinafter “Bates”, 2009/0143052) in view of Marguiles (hereinafter “Marguiles”, 2014/0074728).
As per Claim 35, Bates discloses a method for bridging smartphone users and enterprises to provide customized visual data, content, and offers, the method comprising:
receiving, on a first device, a selection of a contact and of shared data (at least paragraph 66-67; a user can update their caller ID photo, status message or other contact information and choose with whom to share this information through host system 140 via a host system application 364. In some embodiments a host service and associated host system 140, such as an IQZone service, may include a set of one or 
evaluating, by a data access point, an availability of the contact thereon for which the selection was received (at least paragraph 66-67, 113-114; members being in a group or not and being selectable; rejected call and real time activity of the contact); 
transmitting the selection of the contact and the shared data to the data access point (at least paragraph 70; host service and associated host system 140 receives updated information via all of the methods described above as well as from a variety of Internet sources. In order to facilitate this, an Internet services database associated with the host service (such as a sub-database 390a in host server system 140 as shown in FIG. 3) may be created, with the sub-database containing a list of Internet sources to be accessed by a host application 364 to obtain user information, along with a set of rules and specific programming source code for each source); 
storing the shared data on a database including an association with the contact (at least paragraph 70; the host service and associated host system 140 receives updated information via all of the methods described above as well as from a variety of Internet sources. In order to facilitate this, an Internet services database associated with the host service (such as a sub-database 390a in host server system 140 as shown in FIG. 3) may be created, with the sub-database containing a list of Internet sources to be 
populating record fields associated with the contact on a second device using the shared data at the onset of a telephone interaction initiated from the first device to the second device (at least paragraph 66-74, 106; address book of the clients being updated with the caller ID picture that the user specified such that when the call is received that picture displays); 
Bates fails to disclose scoring the shared data in response to a selection of a rate data score option; and saving a score of the shared data on to the database. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Marguiles. Marguiles discloses, in an analogous art, rating social stream of author/ first user for relevancy score (at least paragraph 46, 51). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Marguiles scoring with Bates, as Murgulies teaches likelihood of a post being spam based on a relevancy score. This would be obvious to Bates’ system to enable a scoring of data selected to give the user better options automatically that they can use to associated with a given group, such as scoring a volleyball picture as determined, higher for a volleyball group, etc.
As per Claim 36. The method of Claim 36, wherein prior to receiving the selection of the contact and the shared data, the method includes creating the shared data (at least paragraph 64; a user can update their information on a social networking site 150, such as FaceBook.RTM. User information may be automatically updated from FaceBook.RTM. and other sources periodically).
As per Claim 37. The method of Claim 36, wherein the shared data is retrieved from a social networking service, and is selected from a group consisting of status information, commentary, photographs, and video (at least paragraph 64; a user can update their information on a social networking site 150, such as FaceBook.RTM.. User information may be automatically updated from FaceBook.RTM. and other sources periodically as further described herein by accessing the social network site 160 from the host system 140, obtaining and reviewing information stored on the social network site, and then downloading the information to the host system 140 for storage in the database 390 and/or transferring information from the database 390 to the social networking site 160).
As per Claim 38. The method of Claim 37, wherein the score of the shared data is transmitted for storage on the social networking service (at least Marguiles paragraph 46, 51).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GREGORY G TODD/Primary Examiner, Art Unit 2457